DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: plurality of die pads 109 in Fig. 10, see para [007] et seq.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 6 and 12 recite the blank cassette comprising “a number of assigned electrical traces” and “a number of unassigned electrical traces”.  It is not clear from the disclosure as filed what applicant means by “assigned” and “unassigned electric traces”.  As set forth in the specification at para [0043] the assigned electrical traces 120 and unassigned electrical traces 125 are formed on the surface of the substrate. These can be formed using a laser direct structuring (LDS) process. Are unassigned electrical traces coupled to the die using a wire bond that is formed after the manufacture of the cassette (i.e., at time of use)?  If so, how are the unassigned traces coupled to the die?  Is this the LDS process performed by the end user?  
The specification does not set forth with sufficient particularity any steps directed to the forming of wire bonds between electrical traces and the die.  The specification defines at para [0045], 
“[t]he assigned electrical traces (120) are those traces that interface with a number of connections of an assay fluid dispensing system and are designed to allow the assay fluid dispensing system to interface with the die (115) in an assigned manner. For example, the assigned electrical traces (120) may be connected 
The specification at para [0046] states, “[d]uring manufacture of the blank cassette (105) of the fluid ejection device (100), the assigned electrical traces (120) may not be electrically coupled to the die (115) using a number of wirebonds (130). Instead, the assigned electrical traces (120) may be assigned according to the above contact pad assignment as dictated by the assay fluid dispensing system. However, after the blank cassette (105) has been formed, the completion of the assignment of the assigned electrical traces (120) may be made by connecting the assigned electrical traces (120) to particular die pads defined on the die (115). The connection is made using a wirebond for each of the assigned electrical traces (120). 
[0047] The unassigned electrical traces (125) are those traces that remain unassigned after the formation of the blank cassette (105). The unassigned electrical traces (125) are unassigned because if wirebonded to the die (115), additional functionality may be realized in the blank cassette (105). Specifically, if the unassigned electrical traces (125) are never electrically connected to the die (115), the assay fluid dispensing system may detect this and provide no signals to the unassigned electrical traces (125) and their respective contact pads defined on the substrate (110). In this example, the assigned electrical traces (120) may continue to function as described above and continue to allow the assay fluid dispensing system to send signals to the die (115) to allow for, at least, the ejection of the fluid from the fluid ejection device (100). 
[0048] However, if the unassigned electrical traces (125) are eventually coupled to the die (115) using a wirebond (130), the assay fluid dispensing system may detect this connection via, for example, a signal request. Signals may then be sent to the die (115) by the assay fluid dispensing system to cause the die (115) to function differently or include additional functionality based on how any of the unassigned electrical traces (125) are electrically coupled to the die (115) through the wirebonds (130). By first manufacturing a blank cassette (105), the unassigned electrical traces (125) remain unassigned to allow for various assignable functionality to be realized in the blank cassette (105) based on product specifications as dictated by a user-desired functionality in the fluid ejection device (100). Thus, the manufacturer of the fluid ejection device (100) may first construct the blank cassette (105) in anticipation of adding the wirebonds (130) to, at least, the unassigned electrical traces (125) to meet any number of described specifications later. This allows for greater flexibility in manufacture of the fluid ejection device (100) and allows for mass production of the blank cassettes (105) and later personalization of the function of each of the blank cassettes (105). Additionally, the die (115) may be more versatile in functionality due to the ability to develop ad-hoc functionalities through the placement of wirebonds (130) between die pads of the die (115) and the unassigned electrical traces (125), placement of wirebonds (130) between unassigned electrical traces (125) themselves, or combinations thereof.” Emphasis added. 
A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently. When an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. In this case, it is unclear how the wire bonds are formed between unassigned and assigned electrical traces and the die at the time of use. The completion of the assignment of the assigned electrical traces may be made by connecting the assigned electrical traces to particular die pads defined on the die.  Thus, if both the assigned and unassigned electrical traces are connected to particular die pads on the die it is not clear how they differ structurally and/or functionally.  The essential or critical feature not adequately disclosed in the process of wirebonding the unassigned electrical traces to the die thereby assigning at least one function to the fluid ejection device.  Furthermore, the specification does not adequately discuss how the assigned electrical traces may be assigned according to the contact pad assignment “as dictated by the assay fluid dispensing system”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the blank cassette comprising “a number of assigned electrical traces” and “a number of unassigned electrical traces”.  It is not clear from the disclosure what applicant means by “assigned” and “unassigned electric traces”.  Are unassigned electrical traces coupled to the die using a wire bond that is formed after the manufacture of the cassette?  If so, how is this wire bond coupling performed by the end user?   The term “unassigned” implies that the end user or controller will be able to assign these electrical traces. 
Furthermore, it is unclear how the act of coupling the unassigned traces to the die “assigns” at least one function to the cassette.  What does applicant mean by “assigns” and “function”?  Likewise, it is unclear what applicant means by “first function different from the first wirebond of the at least one wirebond coupled between the first die pad of the die and a second unassigned trace” in claims 3, 4, 14 and 15.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al., (US 2011/0115852; hereinafter “Bibl”).
As to claims 1, 6 and 12, Bibl teaches a system and method for ejecting a fluid into an assay comprising: 
a blank cassette comprising: 
at least one dispense head comprising: 
a substrate 122; 
a die 103 coupled to the substrate; 
a number of assigned electrical traces formed on the substrate (wherein assigned electrical traces are traces that interface with a number of connection of assay fluid dispensing system in assigned manner, Bibl shows the assigned (via switching elements 302) electrical traces connected to a number of contact pads that have been assigned various functions (data, clock, etc.); 
a number of unassigned electrical traces formed on the substrate (assigned via switching elements 302); and 
at least one wire bond coupling at least one of the unassigned electrical traces to the die assigning at least one function to the dispense head (see para [0043] et seq.); and 
a controller (external processor) communicatively coupled to the die to instruct the die to eject an amount of the fluid (see para [0031] et seq.) 
Note: with respect to claims 1 and 12, the process steps of coupling the unassigned electrical trace has not received patentable weight in this apparatus type claim.  
As to claims 2-5, 7-11, and 13-15, as best understood, Bibl teaches individually coupling various die pads to electrical traces via the switching element. The difference functions between the different configurations could be that one fluid ejector will be ejected while the other is not.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoisington et al., (US 2010/0141713) teach wire bond coupling between an unassigned electrical trace to the die assigning at least one function to the fluid ejection device (fuse 502 allows the current flow and actuation of the actuator area 401), see fig. 4.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798